Appeal by the plaintiff in this action wherein it is sought to recover upon two promissory notes claimed to be owing from the defendants as copartners. During the trial it was stipulated that the plaintiff be paid the amount of one of the notes from funds received from the State of New York, on account of payments due the partnership for work upon a highway contract. The trial court decided that the other note in suit was the individual note and debt of the partner D’Angelo, and directed that the balance of the sum held by the bank under its assignment be paid to the receiver of the copartnership. The evidence given by plaintiff’s cashier was to the effect that the note was given by the individual partner D’Angelo, indorsed by his wife, and negotiated with the plaintiff to procure his personal contribution to the working capital of the copartnership, and was carried on the books of the plaintiff as an individual debt of the partner D’Angelo. This contribution was matched by one slightly smaller, paid in by the partner Cerretani. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.